USCA11 Case: 20-11742     Date Filed: 04/07/2022   Page: 1 of 21




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-11742
                   Non-Argument Calendar
                   ____________________

SHANNON COPELAND,
                                           Petitioner-Appellant,
versus
SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,
ATTORNEY GENERAL, STATE OF FLORIDA,


                                         Respondents-Appellees.
                   ____________________

          Appeal from the United States District Court
              for the Northern District of Florida
            D.C. Docket No. 4:18-cv-00173-RH-MJF
                   ____________________
USCA11 Case: 20-11742       Date Filed: 04/07/2022    Page: 2 of 21




2                      Opinion of the Court               20-11742


Before LAGOA, BRASHER, and JULIE CARNES, Circuit Judges.
PER CURIAM:
       Petitioner Shannon Copeland appeals from the district
court’s denial of her petition for a writ of habeas corpus under 28
U.S.C. § 2254. Copeland argues on appeal that the district court
erred when it held that the Florida appellate court’s denial of her
competency-based due process claim was not contrary to, or an un-
reasonable application of, clearly established federal law as deter-
mined by the Supreme Court. Having carefully reviewed the rec-
ord and the arguments of the parties, we discern no error and thus
affirm.
                         BACKGROUND
       In May 2007, Petitioner Shannon Copeland was charged in
Florida state court with resisting an officer with violence and bat-
tery on a law enforcement officer. The charges arose from an inci-
dent that occurred on May 17, 2007, after a Liberty County sheriff’s
deputy responded to a report by Copeland’s father concerning a
verbal altercation at his home. Copeland’s father told the deputy
who arrived on the scene that Copeland was acting out and would
not take her medication for mental illness. When Copeland saw
the deputy, she locked herself in a bathroom and called someone
to come and get her. Copeland then climbed out of the bathroom
window and ran.
USCA11 Case: 20-11742        Date Filed: 04/07/2022     Page: 3 of 21




20-11742               Opinion of the Court                         3

       After confirming that there were two outstanding Martin
County warrants for Copeland’s arrest, the deputy pursued and
was able to apprehend and arrest Copeland despite a significant
physical struggle. The struggle continued while Copeland was be-
ing processed at the Liberty County jail. Copeland eventually was
pepper-sprayed and placed in a holding cell at the jail, at which time
she allegedly urinated on the floor, scooped up the urine, and
threw it at the deputy who had arrested her. Another deputy sub-
sequently was able to obtain Copeland’s compliance by tasing her.
       The State declined to pursue the battery charge against
Copeland but prosecuted her for resisting an officer with violence.
Copeland’s defense counsel and the prosecutor in the case jointly
moved to refer Copeland for a competency evaluation. Copeland
was evaluated in late May 2007 by Dr. Gregory Prichard, who de-
termined that she was competent to proceed but not culpable due
to her mental health condition. Dr. Prichard noted in his report
that Copeland had been prescribed various psychotropic medica-
tions for bipolar disorder and that she had committed numerous
criminal offenses beginning in 2002, all of which related to her re-
lationship with a male individual and which culminated in a Martin
County domestic violence injunction and aggravated stalking
charge in 2006 or 2007. Dr. Prichard determined that Copeland
had a rational appreciation of the resisting charge lodged against
her in Liberty County and that she had the capacity to consult with
counsel and testify relevantly as to the charge, but that her
USCA11 Case: 20-11742         Date Filed: 04/07/2022     Page: 4 of 21




4                       Opinion of the Court                  20-11742

delusional disorder prevented her from understanding the nature
and consequences of her actions when she incurred the charge.
        On June 7, 2007, a few weeks after Dr. Prichard’s evaluation,
the prosecutor referred Copeland for a second competency evalu-
ation. This time, Dr. Celeste Shuler evaluated Copeland and de-
termined that she was incompetent to proceed. Dr. Shuler’s report
indicated that Copeland had been committed for residential psychi-
atric treatment on two prior occasions, and that she was currently
being treated for bipolar disorder but that she had admitted she was
not taking her prescribed medications. Dr. Shuler noted that
Copeland’s behavioral difficulties had become progressively worse
since her arrest, and that she had demonstrated delusional thinking
throughout her evaluation. Dr. Shuler ultimately concluded that
Copeland suffered from delusional disorder with additional symp-
toms of bipolar and borderline personality disorder, which dimin-
ished her capacity to effectively participate in her own defense.
        Based on Dr. Shuler’s evaluation, the state trial court com-
mitted Copeland to the Florida Department of Children and Fam-
ilies to be placed in a residential mental health treatment facility for
the purpose of restoring her competency. Copeland was commit-
ted on June 8, 2007 and admitted to the Florida State Hospital for
residential psychiatric treatment on June 13, 2007.
        On August 13, 2007, after approximately two months of res-
idential treatment, Florida State Hospital submitted a report to the
state trial court indicating that Copeland no longer met the criteria
for commitment and that she had been restored to competency.
USCA11 Case: 20-11742       Date Filed: 04/07/2022     Page: 5 of 21




20-11742               Opinion of the Court                        5

The report included an evaluation by Dr. Leslie Dellenbarger, who
noted that Copeland had been prescribed different psychotropic
medications during her treatment at Florida State Hospital, that
she had become compliant with her medications after her behavior
and mental health symptoms stabilized, and that she had attended
ten hours of weekly competency training while she was commit-
ted. Dr. Dellenbarger concluded that Copeland “demonstrated
both a factual and rational understanding of all areas of compe-
tency assessed” and that she was “competent to proceed.”
        Upon receipt of the report from Florida State Hospital, the
state trial court notified the parties that it would conduct a compe-
tency hearing for Copeland on September 5, 2007. At the hearing,
defense counsel advised the court that Copeland had been deemed
incompetent a few months prior but that the hospital where
Copeland had received residential treatment had submitted a re-
port finding her competent to proceed, and he stipulated to her
competency. The prosecutor stated that he had reviewed the re-
port finding Copeland competent, and he likewise stipulated to
Copeland’s competency. Defense counsel then informed the court
that Copeland wanted to withdraw her previously entered plea of
not guilty and enter a plea of no contest to one count of resisting
with violence.
       After the competency discussion, the court proceeded to col-
loquy Copeland. During the colloquy, Copeland responded affirm-
atively—and appropriately—to the state trial court’s questions as
to whether: (1) she had consulted and was satisfied with her
USCA11 Case: 20-11742       Date Filed: 04/07/2022     Page: 6 of 21




6                      Opinion of the Court                20-11742

attorney, (2) she understood the charge against her and had volun-
tarily signed and understood her plea, (3) there was a factual basis
to support the charge against her, and (4) she understood the max-
imum penalty that could be imposed for the charge and the rights
she was giving up by entering a plea. The court subsequently ac-
cepted Copeland’s plea and found that it was entered “freely, intel-
ligently, and voluntarily.”
       After some additional discussion of Copeland’s criminal of-
fenses since 2002, and an explanation by defense counsel that
Copeland would be returning to Martin County to be sentenced
for the stalking offense she had committed there, Copeland directly
addressed the court. At this time, Copeland explained to the
court—rationally and succinctly—that it was a misunderstanding
that she had not been taking her medication, that she was seeing a
doctor on a regular basis, and that she had incurred the resisting
charge in part because she did not know there were outstanding
warrants against her and she believed when she saw the deputy at
her father’s house on May 17, 2007 that she was going to be invol-
untarily committed. Copeland explained further that she had not
thrown urine from her jail cell, but rather scooped water off the
floor of the cell to put in her eyes after being pepper sprayed.
       Following the colloquy and Copeland’s statements during
the hearing, the state trial court adjudicated Copeland guilty of the
offense of resisting an officer with violence. The court sentenced
Copeland to 113 days of time-served, plus three years of probation
with the special conditions that she fully comply with psychiatric
USCA11 Case: 20-11742       Date Filed: 04/07/2022     Page: 7 of 21




20-11742               Opinion of the Court                        7

treatment recommendations, including taking her medication, that
she avoid the individual she had been charged with stalking, and
that she not go to Martin County except to answer her outstanding
charge in that county.
       Copeland subsequently was sentenced to serve over a year
in the Martin County jail on her stalking charge there. Upon
Copeland’s release from the Martin County jail in January 2009, she
was instructed to report to the probation office to begin serving her
three-year probation for the Liberty County resisting offense un-
derlying this case. Copeland violated her probation when she failed
to report to the probation office as directed. It was later deter-
mined that Copeland had also violated her probation by changing
her residence without informing her probation officer. Copeland
was arrested for the probation violations in July 2009 and a viola-
tion of probation (“VOP”) hearing was set for September 2009.
Copeland did not appear for the 2009 hearing because she had by
that time been reincarcerated and sentenced to 144 months on a
high-speed or wanton fleeing charge in Martin County.
       In July 2010, the state trial court was made aware that
Copeland was serving a sentence in Martin County, and it ordered
the Liberty County Sheriff’s Office to issue a detainer against
Copeland to secure her presence for disposition of the VOP charge
once she was released from prison. In September 2016, Copeland’s
attorney arranged for her to be transported to Liberty County for
a VOP hearing. At the VOP hearing, Copeland entered a coun-
seled, open admission to the VOP charges, and her probation was
USCA11 Case: 20-11742       Date Filed: 04/07/2022   Page: 8 of 21




8                     Opinion of the Court                20-11742

revoked. After a colloquy, the state trial court determined
Copeland’s admission was intelligently and voluntarily made, ad-
judicated Copeland guilty of violating her probation, and sen-
tenced Copeland to 24 months on the Liberty County resisting of-
fense, to be served consecutively to her Martin County sentence.1
       Copeland appealed her VOP admission and sentence to the
Florida appellate court. In support of her appeal, Copeland argued,
among other things, that the state trial court had violated her due
process rights by failing to make a judicial determination of her
competence prior to accepting her plea on the resisting charge in
2007. Specifically, Copeland argued that after she was adjudicated
incompetent in June 2007 (based on Dr. Shuler’s report), she was
presumed to remain incompetent until the state trial court held a
competency hearing and expressly adjudicated her competent. Ac-
cording to Copeland, no such hearing and adjudication occurred
prior to her plea and sentencing on the resisting charge in Septem-
ber 2007. The Florida appellate court rejected Copeland’s appeal
and affirmed the amended judgment against her in a per curiam
decision issued without a written opinion or explanation. See
Copeland v. State, 237 So.3d 940 (Fla. 1st DCA 2017) (Table).
      Copeland subsequently filed the instant pro se federal ha-
beas petition pursuant to 28 U.S.C. § 2254. In her petition,
Copeland asserted the same competency-based due process claim


1 The sentence was later reduced by approximately four months after
Copeland was awarded credit for time served in 2007.
USCA11 Case: 20-11742            Date Filed: 04/07/2022        Page: 9 of 21




20-11742                  Opinion of the Court                               9

that she raised in the Florida appellate court, among other claims.2
In support of her competency claim, Copeland alleged that the
state trial court had “sentenced [her] as incompetent without being
adjudicated competent” and “after being found insane/incompe-
tent.”
       Copeland’s § 2254 petition was referred to a Magistrate
Judge, who recommended in a Report and Recommendation
(“R&R”) that the petition be denied. As to Copeland’s compe-
tency-based due process claim, the Magistrate Judge determined
that relief under § 2254 was not warranted because the Florida ap-
pellate court’s rejection of that claim was not contrary to, or an
unreasonable application of, existing federal law. More specifically,
the Magistrate Judge concluded that the Florida court’s ruling on
Copeland’s claim could not be contrary to clearly established fed-
eral law because the Supreme Court “has not addressed a claim
precisely like Copeland’s, nor has it ruled on a materially indistin-
guishable set of facts.” Nor was the ruling an unreasonable appli-
cation of clearly established federal law, the Magistrate Judge rea-
soned, because the specific legal rule upon which Copeland’s claim
rested—a continuing presumption of incompetency until the trial
court makes an express finding of competency, as required by


2  Copeland also alleged in her habeas petition that she was sentenced based
on unsubstantiated allegations and a false police report, and that her plea was
involuntary. The district court denied these claims, and this Court declined to
issue a COA. Accordingly, we only consider Copeland’s competency-based
due process claim in this appeal.
USCA11 Case: 20-11742      Date Filed: 04/07/2022     Page: 10 of 21




10                     Opinion of the Court                20-11742

Florida’s procedural rules—“has not been squarely established by
the Supreme Court.” In further support of its recommendation,
the Magistrate Judge cited evidence indicating that Copeland was
in fact competent at the time of her plea and sentencing, including:
(1) Dr. Dellenbarger’s report finding Copeland competent, (2) the
stipulations of the prosecutor and defense counsel, (3) Copeland’s
behavior and demeanor during the change of plea hearing, and
(4) Copeland’s answers to the court’s questions and her rational
discussion of the facts underlying her case.
       The district court adopted the Magistrate Judge’s R&R re-
jecting Copeland’s competency-based due process claim and de-
clined to issue a Certificate of Appealability (“COA”) as to the
claim. Copeland filed a notice of appeal, which this Court con-
strued as a motion for a COA. A single judge of this Court ap-
pointed counsel for Copeland and granted a COA solely as to the
competency issue. The COA describes the issue for appeal as:
“[w]hether the [state] trial court violated Copeland’s due process
right to a fair trial by failing to enter an order of competence, in
compliance with [Florida Rule of Criminal Procedure] 3.212, be-
fore accepting her no-contest plea.”
       Copeland argues on appeal that the state trial court violated
her federal due process rights when it accepted her plea and sen-
tenced her without first holding a competency hearing and enter-
ing an order expressly finding her competent. According to
Copeland, once she had been deemed incompetent, she was pre-
sumed to remain incompetent until she was afforded such a
USCA11 Case: 20-11742           Date Filed: 04/07/2022       Page: 11 of 21




20-11742                  Opinion of the Court                             11

hearing and express competency finding. As such, Copeland ar-
gues, the Florida appellate court’s order rejecting her competency-
based due process claim and affirming the state trial court’s
amended entry of judgment sentencing her to 24 months on a VOP
arising from her 2007 plea and sentencing is contrary to or an un-
reasonable application of federal law, warranting federal habeas re-
lief under § 2254.
                              DISCUSSION
I.     Standard of Review
       We review the district court’s legal conclusions, its holdings
as to mixed questions of law and fact, and its ultimate denial of
Copeland’s § 2254 habeas petition de novo. See Thomas v. Att’y
Gen., 992 F.3d 1162, 1184 (11th Cir. 2021). We review any factual
findings made by the district court for clear error. Id.
II.    Federal Habeas Relief under § 2254
       The Florida appellate court adjudicated Copeland’s compe-
tency-based due process claim on the merits in her state appeal.
Federal habeas relief is thus unavailable under § 2254, as amended
by the Antiterrorism and Effective Death Penalty Act (AEDPA),
unless the Florida court’s ruling on the claim was “contrary to, or
involved an unreasonable application of, clearly established Fed-
eral law, as determined by” the United States Supreme Court. 3 See

3  Federal habeas relief can also be granted when a state court’s ruling on a
federal claim is “based on an unreasonable determination of the facts in light
of the evidence presented in the [s]tate court proceeding.” See 28 U.S.C.
USCA11 Case: 20-11742           Date Filed: 04/07/2022        Page: 12 of 21




12                        Opinion of the Court                      20-11742

Sexton v. Beaudreaux, 138 S. Ct. 2555, 2558 (2018) (quoting
28 U.S.C. § 2254(d)) (quotation marks omitted).
       The “contrary to” clause of § 2254(d)(1) applies when a state
court “arrives at a conclusion opposite to that reached by the Su-
preme Court on a question of law or . . . decides a case differently
than the Supreme Court has on a set of materially indistinguishable
facts.” Franks v. GDCP Warden, 975 F.3d 1165, 1171 (11th Cir.
2020) (quoting Williams v. Taylor, 529 U.S. 362, 413 (2000)) (alter-
ations adopted and quotation marks omitted). The “unreasonable
application” clause applies when a state court “identifies the correct
governing legal principle from the Supreme Court’s decisions but
unreasonably applies that principle to the facts” of the case. Id. (al-
terations adopted and quotation marks omitted). A state court’s
decision constitutes an unreasonable application of clearly estab-
lished federal law only where the ruling is “objectively unreasona-
ble, not merely wrong[.]” Virginia v. LeBlanc, 137 S. Ct. 1726, 1728
(2017) (quotation marks omitted). Pursuant to AEDPA, even
“clear error” by the state court does not warrant federal habeas re-
lief under the unreasonable application prong of § 2254(d). Id.
       For a petitioner to obtain habeas relief under either the “con-
trary to” or the “unreasonable application” provision of § 2254,
there must be a “clear answer—that is, a holding by the Supreme


§ 2254(d)(2). But Copeland does not argue for the application of that provision
nor otherwise challenge any factual determination made by the state trial
court or the Florida appellate court.
USCA11 Case: 20-11742        Date Filed: 04/07/2022     Page: 13 of 21




20-11742                Opinion of the Court                        13

Court—about an issue of federal law” that is contravened by the
challenged state court ruling. See Reese v. Sec’y, Fla. Dep’t of
Corr., 675 F.3d 1277, 1286–88 (11th Cir. 2012). “A state court’s de-
cision cannot be contrary to, or involve an unreasonable applica-
tion of, clearly established Federal law, as determined by the Su-
preme Court . . . unless there is a Supreme Court decision on
point.” Nance v. Warden, Ga. Diagnostic Prison, 922 F.3d 1298,
1304 (11th Cir. 2019) (citation and quotation marks omitted). Fur-
ther, “it is not an unreasonable application of clearly established
federal law for a state court to decline to apply a specific legal rule
that has not been squarely established by” the Supreme Court.
Knowles v. Mirzayance, 556 U.S. 111, 122 (2009) (quotation marks
omitted). Notably, a federal court cannot grant habeas relief under
§ 2254 based solely on precedent from the state court or on a per-
ceived error of state law. See Reese, 675 F.3d at 1290 (“A precedent
of a state court about an issue of state law can never establish an
entitlement to a federal writ of habeas corpus. Moreover, even if a
decision of a state court interprets federal law, [a federal habeas pe-
titioner] cannot rely on that decision because under AEDPA, our
review is limited to examining whether the highest state court’s
resolution of a petitioner’s claim is contrary to, or an unreasonable
application of, clearly established law, as set forth by the United
States Supreme Court.” (quotation marks omitted)).
       As evidenced by the above discussion, the standard for ob-
taining federal habeas relief on a claim that has been adjudicated
on the merits in state court “is difficult to meet.” See Sexton, 138
USCA11 Case: 20-11742       Date Filed: 04/07/2022    Page: 14 of 21




14                     Opinion of the Court                20-11742

S. Ct. at 2558 (quoting Harrington v. Richter, 562 U.S. 86, 102
(2011) (quotation marks omitted)). That is “because it was meant
to be.” Id. (quotation marks omitted). Pursuant to AEDPA, a
“state court’s determination that a claim lacks merit precludes fed-
eral habeas relief so long as fairminded jurists could disagree” that
the state court’s ruling conflicts with the Supreme Court’s prece-
dents. See Richter, 562 U.S. at 101 (quotation marks omitted).
III.   Copeland’s Competency Claim
       In support of her argument that the Florida appellate court’s
denial of her competency-based due process claim was contrary
to—or an unreasonable application of—clearly established federal
law, Copeland primarily relies on the Supreme Court decisions
Pate v. Robinson, 383 U.S. 375 (1966) and Drope v. Missouri, 420
U.S. 162 (1975). In Pate and Drope the Supreme Court reiterated
its long-standing rule that a defendant cannot, consistent with due
process, be subjected to a criminal proceeding unless she is compe-
tent to stand trial. See Pate, 383 U.S. at 378 (“[T]he conviction of
an accused person while he is legally incompetent violates due pro-
cess”); Drope, 420 U.S. at 171 (“It has long been accepted that a
person whose mental condition is such that he lacks the capacity to
understand the nature and object of the proceedings against him,
to consult with counsel, and to assist in preparing his defense may
not be subject to a trial.”).
       For purposes of this rule, a defendant is competent when she
has a “present ability to consult with [a] lawyer with a reasonable
degree of rational understanding” and a “rational as well as factual
USCA11 Case: 20-11742       Date Filed: 04/07/2022    Page: 15 of 21




20-11742               Opinion of the Court                       15

understanding of the proceedings” against her. See Drope, 420 U.S.
at 172 (quoting Dusky v. United States, 362 U.S. 402 (1960) (quota-
tion marks omitted)). The state trial courts in both Pate and Drope
conducted a criminal trial without inquiring into the defendant’s
competency, and despite substantial evidence that the defendant in
each of those cases did not have the requisite rational and factual
understanding to satisfy the competency standard. See Pate, 383
U.S. at 378–85 (noting that the trial court had proceeded with the
defendant’s trial for shooting his wife without conducting a com-
petency hearing despite evidence that the defendant had a long his-
tory of disturbed behavior and delusions, that he had served time
in prison for shooting his 18-month old son in a prior erratic epi-
sode during which he had also shot himself in the head, and where
numerous witnesses testified that the defendant was presently in-
sane at the time of the trial and the prosecutor admitted that a psy-
chological evaluation performed two or three months prior to trial
and summarily opining that the defendant knew the nature of the
charges against him and was able to cooperate with counsel was
not dispositive on the issue of the defendant’s competence); Drope,
420 U.S. at 164–81 (observing that the trial court had denied the
defendant’s motion for a continuance so he could be examined and
receive psychiatric treatment, that the court had proceeded with
the defendant’s trial on a rape charge without a competency hear-
ing despite evidence indicating that the defendant had a long his-
tory of mental illness and bizarre behavior, and that the court had
thereafter proceeded with the trial in the defendant’s absence after
being informed that the defendant could not appear in court
USCA11 Case: 20-11742       Date Filed: 04/07/2022     Page: 16 of 21




16                     Opinion of the Court                 20-11742

because he had been hospitalized after shooting himself in the
stomach on the second day of trial).
       The Supreme Court held that the due process rights of the
defendants in Pate and Drope were violated under the circum-
stances—that is, where the trial court had required the defendant
to stand trial without holding a competency hearing or otherwise
inquiring into the defendant’s competency despite evidence that
raised “a bona fide doubt as to [the] defendant’s competence[.]”
Pate, 383 U.S. at 385 (quotation marks omitted); see also Drope,
420 U.S. at 180 (noting that the evidence “created a sufficient doubt
of [the defendant’s] competence to stand trial to require further in-
quiry on the question”). But Copeland’s competency-based due
process claim does not clearly fall within the rule of Pate and Drope
for several reasons.
       First, and contrary to Pate and Drope, the state trial court in
this case did not fail to inquire into Copeland’s competence when
the court was alerted by the parties in May 2007 that her compe-
tence was an issue. Instead, the court here obtained a psychologi-
cal evaluation of Copeland and ultimately entered an order com-
mitting her to the Florida State Hospital for residential mental
health treatment. Thereafter, the court did not hold any proceed-
ings in Copeland’s case until it was notified by the Florida State
Hospital—and specifically by Dr. Dellenbarger, who evaluated
Copeland on August 13, 2007 after she completed two months of
residential mental health treatment—that Copeland had been re-
stored to competency and that she no longer met the requirements
USCA11 Case: 20-11742      Date Filed: 04/07/2022    Page: 17 of 21




20-11742               Opinion of the Court                      17

for commitment. At that time, the court scheduled a competency
hearing for Copeland, which hearing occurred on September 5,
2007.
        Second, and likewise dissimilar to Pate and Drope, there was
no evidence that raised a “bona fide doubt” as to Copeland’s com-
petence at the time of the September 5, 2007 hearing, at the con-
clusion of which the state trial court accepted Copeland’s plea and
sentenced her. On the contrary, all the evidence before the state
trial court—including Dr. Dellenbarger’s report from August 13,
2007, the prosecutor and defense counsel’s stipulations, and
Copeland’s demeanor and verbal responses in court—indicated
that Copeland had been restored to competency after two months
of residential treatment intended to achieve that exact purpose, and
that at the time of her plea and sentencing on September 5,
Copeland had a “present ability to consult with [her] lawyer” and a
“rational . . . [and] factual understanding” of the proceedings
against her. See Dusky, 362 U.S. at 402. To that end, Dr. Dellen-
barger’s report specifically stated that Copeland “demonstrated
both a factual and rational understanding of all areas of compe-
tency assessed” and that she was “competent to proceed.”
Copeland’s demeanor and presentation in court, including her ra-
tional and well-ordered explanation of certain facts surrounding
her offense, confirmed her competency.
       Copeland emphasizes that she had been deemed incompe-
tent by Dr. Celeste Shuler and committed for residential treatment
in June 2007, three months prior to her plea and sentencing
USCA11 Case: 20-11742       Date Filed: 04/07/2022    Page: 18 of 21




18                     Opinion of the Court                20-11742

hearing. According to Copeland, federal due process requires that
an individual who previously has been deemed incompetent must
be “presumed to remain incompetent until being afforded a mean-
ingful competency hearing, where the person is then adjudicated
competent to proceed by a court.” Again, the state trial court
scheduled the September 5, 2007 hearing upon its receipt of a re-
port from Florida State Hospital indicating that Copeland had been
restored to competency. The court then opened the hearing by
inquiring into Copeland’s competency, and it ultimately deter-
mined based on the evidence presented at the hearing that
Copeland had decided to enter a plea “freely, intelligently, and vol-
untarily.” Accordingly, the record indicates that the state trial
court held a hearing during which it inquired into Copeland’s com-
petency, and that it determined that she was competent although
it did not enter a written order expressly adjudicating her so.
       Copeland suggests that the September 5, 2007 hearing was
inadequate because the state trial court did not independently con-
sider additional evidence of her competency and, as noted, she ar-
gues further that she was presumed to remain incompetent until
the court made an express adjudication of her competency. But
Copeland does not point to any evidence that the state trial court
overlooked or that would have led the court to question her com-
petency as of September 5, 2007. See Moore v. Campbell, 344 F.3d
1313, 1324 (11th Cir. 2003) (“A defendant who was at the pertinent
time competent to stand trial is not entitled to a new trial on the
procedural ground that the trial judge in his initial trial failed to
USCA11 Case: 20-11742       Date Filed: 04/07/2022    Page: 19 of 21




20-11742               Opinion of the Court                       19

hold a competency hearing.”). Moreover, Copeland does not cite,
and we have not found, any Supreme Court authority that requires
the additional procedures for which she argues or that imposes a
presumption of continuing incompetency until the trial court ex-
pressly enters an express adjudication of competency. See Medina
v. California, 505 U.S. 437, 446 (1992) (“The rule that a criminal
defendant who is incompetent should not be required to stand trial
has deep roots in our common-law heritage. . . . By contrast, there
is no settled tradition on the proper allocation of the burden of
proof in a proceeding to determine competence.” (quotation marks
and citation omitted)). Those requirements are not mandated by
Pate or Drope, the Supreme Court cases cited by Copeland in sup-
port of her § 2254 petition.
        In fact, the presumption of continuing incompetency and ex-
press adjudication requirement cited by Copeland arise not from
Supreme Court precedent, but instead from Florida Rule of Crim-
inal Procedure 3.212. See Fla. R. Crim. P. 3.212(c)(7). Florida Rule
3.212 provides that “[i]f, at any time after [a defendant’s] commit-
ment [for treatment to restore competency], the court decides, af-
ter hearing, that the defendant is competent to proceed, it shall en-
ter its order so finding and shall proceed.” Id. As interpreted by
the Florida Supreme Court, Florida Rule 3.212 requires that “[a]n
individual who has been adjudicated incompetent is presumed to
remain incompetent until adjudicated competent to proceed by a
court.” See Dougherty v. State, 149 So.3d 672, 676 (Fla. 2014) (quo-
tation marks omitted). Per Dougherty, Florida law arguably
USCA11 Case: 20-11742       Date Filed: 04/07/2022     Page: 20 of 21




20                     Opinion of the Court                 20-11742

requires a more extensive competency hearing than occurred here,
as well as a written order of competency to proceed, when a de-
fendant previously has been adjudicated incompetent. See id. at
677–78 (“[B]ased on our precedent and the procedural rules for
competency determinations, a defendant cannot stipulate that he
is competent, particularly where he has been previously adjudi-
cated incompetent during the same criminal proceedings. Further,
if a trial court finds that a defendant is competent to proceed, it
must enter a written order so finding.”).
       But even assuming, without deciding, that the state trial
court failed to comply with Florida Rule 3.212 and Dougherty
when it accepted Copeland’s plea and sentenced her without enter-
ing an order expressly adjudicating her competent, that failure does
not warrant federal habeas relief under § 2254. See Reese, 675 F.3d
at 1290. As discussed above, Copeland does not cite, and we have
not found, any Supreme Court authority that clearly mandates the
specific procedures advocated for by Copeland under the circum-
stances of this case. Further, all the evidence before the state trial
court at the time of Copeland’s plea and sentencing on September
5, 2007—including Dr. Dellenbarger’s psychological evaluation on
August 13, 2007 concluding that Copeland had been restored to
competency after two months of residential treatment, the prose-
cutor and defense counsel’s stipulations, and Copeland’s demeanor
and verbal responses in the courtroom—indicates that Copeland
was in fact competent to proceed at that time. See Wright v. Sec’y
for Dep’t of Corr., 278 F.3d 1245, 1257 (11th Cir. 2002) (holding, on
USCA11 Case: 20-11742        Date Filed: 04/07/2022      Page: 21 of 21




20-11742                Opinion of the Court                          21

facts similar to this case, that the state appellate court’s rejection of
a defendant’s competency-based due process claim “implicitly re-
flects a conclusion that all of the facts considered together were not
sufficient to raise a bona fide doubt” as to the defendant’s compe-
tence at the time of trial). Therefore, the Florida appellate court’s
rejection of Copeland’s competency-based due process claim was
not contrary to or an unreasonable application of clearly estab-
lished federal law, as required to support federal habeas relief under
§ 2254.
                           CONCLUSION
        For the foregoing reasons, we AFFIRM the judgment of the
district court denying Copeland’s § 2254 petition for federal habeas
relief.